Citation Nr: 0806762	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-25 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of an eye 
injury, claimed as chemical conjunctivitis with abrasion. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 until 
November 1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

While an appeal was initiated with regards to entitlement to 
service connection for post traumatic stress disorder (PTSD), 
that particular claim was not perfected, although the issue 
was referenced in the February 2008 Informal Brief 
Presentation.  If the veteran desires to pursue the issue 
based on new and material evidence, he should do so with 
specificity at the RO.  As such, the only issue for appellate 
consideration is that listed on the title page of this 
decision.  


FINDINGS OF FACT

1. Service medical records show treatment for chemical 
conjunctivitis and mild abrasion in August 1970 following an 
accident, but do not indicate that any chronic eye disorder 
was manifest during service.

2.  Medical examination at separation shows no clinical 
indication of an eye disorder and objective findings related 
to the eye were normal.  

3.  Post-service records do not indicate any treatment for, 
or diagnosis of, any eye disorder, to include chemical 
conjunctivitis and mild abrasion. 


CONCLUSION OF LAW

The residuals of an eye injury, to include chemical 
conjunctivis with abrasion, was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, his claim.  

The veteran is claiming entitlement to service connection for 
residuals of chemical conjunctivitis and mild abrasion.  He 
asserts that he injured his eyes in an incident which 
occurred in August 1970.  Specifically, in his August 2005 
substantive appeal he stated that his injury was caused by a 
field cooking stove blowing up as he was helping load it onto 
a truck.  

The service medical records have been reviewed.  A June 1968 
pre-induction examination demonstrates normal eye function.  
Additionally, a report of medical history as completed by 
veteran at that time did not contain any documentation of eye 
trouble or related problems. 

The service medical records reflected an injury in August 
1970, consistent with the veteran's statements.  
Specifically, it appears that he was sprayed in the eyes with 
gasoline when a cap came off of a drum of gasoline.  Although 
the clinical record confirms injury of his eyes on the day of 
the report, there are no subsequent service medical records 
demonstrating treatment of chronic chemical conjunctivitis 
and mild abrasion, or any other eye disorder.  

In November 1970, just shortly prior to discharge, the 
veteran underwent a separation examination, which noted that 
his eyesight was 20/20 in both eyes.  Additionally, he 
indicated that he was "in good health."  There were no 
complaints noted on the examination regarding any residual 
eye trouble from the August 1970 accident. 

The Board acknowledges the in-service treatment referable to 
the chemical conjunctivitis and mild abrasion during service 
on at least one occasion.  The medical records, however, do 
not reflect continuous medical treatment for chemical 
conjunctivitis and mild abrasion following the documented 
injury in August 1970. 
In fact, the separation examination in November 1970 was 
normal.  Therefore, no chronic eye disorder was shown in 
service.

Next, post-service evidence does not reflect complaints of, 
treatment for, or a diagnosis related to the residuals of an 
in-service eye injury.  Specifically, two post-service 
medical treatment reports dated in March 1997 and November 
2003 affirmatively indicated the absence of eye problems.  
Not a single post-service treatment record contains a 
diagnosis referable to an eye disorder.  

For these reasons, the Board determines that the veteran has 
not, in fact, had chronic residual problems with chemical 
conjunctivitis and mild abrasion.  Rather, the evidence of 
record reflects that the in-service chemical conjunctivitis 
and mild abrasion was acute and transitory and resolved 
without chronic residuals prior to separation.  

Again, the post-service evidence fails to contain any 
diagnoses referable to an eye disorder.  In this regard, the 
Board finds that a current eye disability has not been 
objectively demonstrated.  As such, the veteran's claim of 
entitlement to service connection for a chemical 
conjunctivitis with abrasion must fail.  Indeed, in the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In the present case, a review of the veteran's statements 
appears to imply that he has experienced residual symptoms of 
chemical conjunctivitis and mild abrasion.  In this regard, 
the Board notes that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In 
adjudicating his claim, the Board must evaluate the veteran's 
credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  

Here, the veteran has not explicitly endorsed continuous eye 
symptoms since the time of his active service.  However, even 
if implied, his statements of eye symptomatology are 
inconsistent with objective evidence of the record, which 
show no diagnoses following separation from service.  Again, 
two post-service treatment records dated in March 1997 and 
November 2003 showed no eye abnormalities.  Therefore, to the 
extent that his statements contend continuous eye symptoms, 
such contentions are not found to be persuasive here.  Again, 
the record here shows neither continuity of eye symptoms or 
current eye disability.

In sum, the evidence of record does not support a grant of 
service connection for residuals of chemical conjunctivitis 
with abrasion.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in June 2004 that informed him of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and information in his 
possession to the RO. Under these circumstances, the Board is 
satisfied that he has been adequately informed of the need to 
submit relevant evidence in his possession. 

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006 and 
August 2006 letters, the RO provided the veteran with notice 
of what type of information and evidence was needed to 
establish a disability rating, as well as notice of the type 
of evidence necessary to establish an effective date.  With 
that letter, the RO effectively satisfied the remaining 
notice requirements with respect to the issue on appeal. 

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to veteran's claim for benefits, there are four 
factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that a medical nexus opinion is not required 
to make a decision in the claim.  First, the evidence of 
record documents only an isolated treatment for chemical 
conjunctivitis and mild abrasion, with no post-service 
complaints or treatment documented. On these facts, it is not 
found that an examination is required under McLendon.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of private treatment.  Moreover, his 
statements in support of his claim are of record. The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to his claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for residuals of an eye injury, claimed as 
chemical conjunctivitis with abrasion, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


